United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3367
                                   ___________

Lazaro D. Borrero,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Terry Mories, Officer; Dennis L.          *
Benson, Warden of Minnesota               *    [UNPUBLISHED]
Correctional Facility at Stillwater,      *
                                          *
             Appellees.                   *
                                     ___________

                          Submitted: August 12, 1998
                              Filed: August 18, 1998
                                  ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Lazaro Borrero, a Minnesota inmate, appeals from the district court’s1 adverse
grant of summary judgment in his 42 U.S.C § 1983 action. After carefully reviewing
the record and the parties’ submissions, we conclude the district court did not err in



      1
       The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
granting summary judgment for the reasons stated in the magistrate judge’s report.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-